Deen, Presiding Judge.
1. The defendant was stopped on a traffic violation, appeared intoxicated, was arrested and taken in for an intoximeter test, during which time it was discovered that his automobile license tag did not match the vehicle. While looking for the vehicle identification number the officers saw and impounded contraband drugs for possession of which he was convicted in this case. The state’s attorney answered affirmatively the question, "This DUI charge has already been disposed of?” On objection the court instructed the jury that they were not to consider any other charge against the defendant; that the fact that he was charged with driving under the influence and that case disposed of had no bearing on the case on trial; that they were not to consider the DUI charge. We consider the instructions sufficient, especially in view of the fact that the disposition of the DUI charge was not stated by the witness, and the defendant himself later volunteered that he paid the fine in that case. Shelly v. State, 108 Ga. App. 6 (2) (132 SE2d 228).
2. A peace officer testified that there was a *49preliminary hearing during which the defendant admitted the drugs belonged to him rather than other occupants of the car which he owned and was driving. This trial, incidentally, is not based on the hearing where the admission was made but on a subsequent indictment. The witness testified further that at the preliminary hearing when the admission was made the defendant was represented by a named attorney. This latter fact was disputed by the defendant, but the only objections urged were that persons testifying at the original hearing were not present in the courtroom, and the defendant was not represented there by the same attorney who was presently trying the case. Neither of these facts would affect the admissibility of evidence that the defendant was in fact represented; his denial presented a jury question, and the jury chose to disbelieve him. Haynes v. State, 80 Ga. App. 99 (2) (55 SE2d 646).
Submitted January 6, 1977
Decided January 18, 1977.
Allison W. Davidson, for appellant.
William F. Lee, Jr., District Attorney, Robert H. Sullivan, Assistant District Attorney, for appellee.

Judgment affirmed.


Webb and Marshall, JJ., concur.